Guerry, J.
1. The exceptions in the first six grounds of the amendment to the motion for a new trial are without merit. The witness testified fully as to the position in which he found the wrecked cars shortly after the collision, and the physical condition of each car, and the scratches and marks in the road, and then stated his opinion as to which car made the described marks. In the light of the circumstances, the jury may not have been able to see and understand as clearly as the witness the matters sought to be shown, and it was not error, under the ruling and instruction of the court, to allow the witness to state his opinion. Jackson v. State, 148 Ga. 519 (97 S. E. 525); Central of Georgia Ry. Co. v. Keating, 45 Ga. App. 811 (2) (165 S. E. 873); Taylor v. State, 135 Ga. 622 (70 S. E. 237).
2. The exceptions in grounds 7 and 8 of the motion for a new trial are not meritorious.
3. The defendant filed a demurrer. to the’ petition. The court overruled certain grounds of the demurrer and gave the plaintiff so many days in which to amend certain paragraphs to meet that part of the demurrer which was sustained. The plaintiff acquiesced in said ruling by filing the amendments called for by the demurrer. He therefore can not now complain of such ruling. Farrer v. Edwards, 144 Ga. 553 (87 S. E. 1077); Hefner v. Fulton Bag & Cotton Mills, 37 Ga. App. 801 (142 S. E. 303).
4. None of the remaining grounds of the motion, complaining of the charge of the court, and the exception to the order of the judge striking a certain paragraph of the petition (assigned as error in the bill of exceptions) have any merit in them. In the light of the charge as a whole, the issues were fully and fairly submitted. There being no error of law, and the evidence authorizing the verdict, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.

Moms & Morris, Haas, Gambrell & Gardner, W. A. Mitohell, Sidney Smith, for plaintiff.
Harry L. Greene, Blair & Gardner, for defendant.